Citation Nr: 1339108	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  10-46 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for burns of the face, eyelids, arms and legs.

2.  Entitlement to a temporary 100 evaluation for status post ectropion repair, right eye (currently rated as status post ectropion repair, bilateral eyes).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from May 2003 to April 2004 and from August 2006 to December 2006. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which, denied entitlement to service connection for burns of the face, eyelids, arms and legs and determined that the grant of entitlement to a temporary 100 percent evaluation for status post ectropion repair, right eye was erroneous. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a correspondence received by VA in September 2011, the Veteran indicated that he wanted a personal hearing before a member of the Board by live videoconference.  

To date, the Veteran has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2012).

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  

In accordance with the Veteran's September 2011communication, and since the RO schedules videoconference hearings before Members of the Board, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:


The RO should schedule the Veteran for a Board videoconference hearing at the RO in accordance with applicable procedures.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2012).  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


